PER CURIAM.
Antonio F. Williams seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. * Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Williams v. Bell, No. CA-00-372-5-3F (E.D.N.C. Dec. 18, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Wé note that Williams’s objections to the report of the magistrate judge were timely under 28 U.S.C. § 636(b)(1) (1994). Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988). We have considered the objections and the points raised in Williams’s informal brief to this court in reaching our decision.